Citation Nr: 0725503	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  05-38 950A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus in the 
right ear.

3.  Entitlement to service connection for chronic ear 
infections. 

4.  Entitlement to service connection for chronic sinus 
infections.

5.  Entitlement to service connection for a closed head 
injury with scalp laceration.

6.  Entitlement to service connection for chronic headaches, 
claimed as secondary to a head injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to November 
1969, and from November 1975 to November 1979.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Denver, Colorado, 
Regional Office (RO) that denied the veteran's claims of 
entitlement to service connection for bilateral hearing loss, 
right ear tinnitus, chronic ear infections, chronic sinus 
infections, a closed head injury with scalp laceration, and 
headaches.  

In May 2007, the veteran appeared at the RO for a travel 
Board hearing before the undersigned Veteran's Law Judge.  
The transcript of that hearing has been associated with the 
claims file.

The issue of entitlement to service connection for headaches 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.





FINDINGS OF FACT

1.  Hearing loss was not diagnosed in service, sensorineural 
hearing loss was not manifest to a compensable degree within 
one year of service discharge, nor did hearing loss result 
from disease or injury of service origin.

2.  Right ear tinnitus was not shown in service, nor did 
current right ear tinnitus result from disease or injury of 
service origin.

3.  Ear infections were not shown in service, and any current 
chronic ear infections are unrelated to service or a disease 
or injury of service origin.

4.  Sinus infections were not shown in service, and any 
current chronic sinus infections are unrelated to service or 
a disease or injury of service origin.

5.  The probative and competent evidence of record 
establishes that the veteran's closed head injury with scalp 
laceration has not been dissociated from active service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, may not be presumed to be of service onset, and 
is not related to any inservice disease or injury.  38 
U.S.C.A. §§ 1101, 1110, 1112(a)(4), 1113, 1131, 1137, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2006).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. 3.303 (2006).

3.  Chronic ear infections were not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 
C.F.R. 3.303.

4.  Chronic sinus infections were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107; 38 C.F.R. 3.303.

5.  A closed head injury with scalp laceration was incurred 
in active service.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 
C.F.R. 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim:  1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre- and post-initial-
adjudication notice by letters dated in January 2004, 
November 2004, and February 20007.  The notification 
substantially complied with the specificity requirements of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the 
five elements of a service connection claim; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence; and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), requesting the claimant to 
provide evidence in his or her possession that pertains to 
the claims.  

Given that one of the foregoing notices came after the 
initial adjudication, the timing of the notices did not 
comply with the requirement that the notice must precede the 
adjudication.  Regardless, if there was such a procedural 
defect, it has been cured without prejudice to the appellant 
because the veteran's claim was subsequently adjudicated by 
the RO (see the March 2007 supplemental statement of the 
case), and because he had a meaningful opportunity to 
participate effectively in the processing of the claim.  That 
is, he had the opportunity to submit additional argument and 
evidence.  See for example the lengthy written brief 
submitted by the veteran in March 2007, and the accompanying 
statement indicating that he had no more information or 
evidence to substantiate his claims, and the transcript of 
the May 2007 Board hearing.  

VA has obtained service medical records, obtained VA and 
private post-service medical records, assisted the veteran in 
obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology of 
the disabilities in question, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claims at this time.

Service Connection Criteria

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection for sensorineural defective hearing may be 
presumed if it became manifest to a degree of 10 percent 
disabling during the veteran's first year after separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

In order for hearing loss to be considered a disability for 
VA purposes entitling the appellant to compensation benefits, 
certain criteria must be met.  Under 38 C.F.R. § 3.385, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  

38 C.F.R. § 3.385 does not preclude service connection for a 
current hearing disability where hearing was within normal 
limits on audiometric testing at the time of separation from 
service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).

In order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical evidence, or, in certain circumstances, lay evidence, 
of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Bilateral Hearing Loss Analysis

Service connection may be granted if the evidence establishes 
that the claimed disability is related to service.  Applying 
the Hickson analysis, the initial question is whether there 
is evidence of the current claimed bilateral hearing loss.  

The October 2004, VA audiometric examination report disclosed 
that the veteran's hearing acuity in pure tone testing was 
measured as having mild sensorineural hearing loss 
bilaterally, with excellent speech discrimination.  Average 
pure tone thresholds through 4,000 hertz were at 31 decibels 
in the right ear and 26 decibels in the left ear.  Thresholds 
at 4,000 hertz were measured at 60 decibels in the right ear 
and 55 decibels in the left ear.  Speech recognition 
thresholds were measured at 96 percent bilaterally.  

Hickson element (1) has been satisfied as to that disability.  

With respect to Hickson element (2), the veteran reported 
having been exposed to various acoustic traumas during 
service as a result of his duties in telecommunications and 
his service in the Republic of Vietnam.  Although there was 
found low frequency hearing loss at frequency levels below 
500 hertz, and high frequency hearing loss at frequency 
levels over 4,0000 hertz during service, audiometric testing 
revealed hearing acuity from 500 hertz through 4,000 hertz 
within normal limits during the veteran's two periods of 
active service.  Thus, it must be concluded that the 
veteran's hearing acuity during service showed normal hearing 
for VA purposes.  38 C.F.R. § 3.385.  

Notwithstanding the lack of evidence of bilateral hearing 
loss for VA purposes during service, service connection may 
still be granted if all of the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  
The question then is whether the evidence is at least in 
equipoise as to whether the veteran has bilateral hearing 
loss that is related to service.  

The veteran himself has theorized that his bilateral hearing 
loss is directly the result of noise exposure from wearing 
headsets during his in-service telecommunications work and 
his Vietnam experiences.  With respect to any medical 
conjectures that could be made on his part, the veteran has 
not been shown to possess the medical background required to 
provide such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

The veteran is, however, competent to report that he was 
exposed to sustained acoustic trauma from telecommunications 
headsets in service because this requires only personal 
knowledge, not medical expertise, as it comes to him through 
his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

The Board concludes that there was an in-service injury to 
the veteran's ears in the form of acoustic trauma from 
sustained telecommunications work, and that the veteran has a 
current bilateral hearing loss disorder.  Hickson elements 
(1) and (2) are, accordingly, met.  

There are no medical treatment records available for the 
first post-service year.  The initial medically documented 
report of hearing loss for the frequencies from 500 hertz 
through 4,0000 hertz is shown almost 6 years after service in 
a May 1985 enlistment examination for Air Reserves, in which 
bilateral high frequency hearing loss was shown, with a 
threshold measurement of 50 decibels found at 4,000 hertz in 
the right ear.  Given the absence of the documentation of 
bilateral hearing loss for VA purposes in the first post-
service year, entitlement to service connection for 
sensorineural hearing loss may not be granted on a 
presumptive basis.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309, 3.385.

With respect to Hickson element (3), medical nexus evidence, 
the Board finds that the preponderance of that evidence 
stands against the veteran's claim that his bilateral hearing 
is etiologically related to an in-service disease or injury.  

The only medical opinions and, therefore, the only competent 
evidence on the subject are contained in the report of the 
October 2004, VA audiology examination that was conducted for 
the express purpose of determining the etiology of the 
claimed disorder, and the December 2004 addendum to that 
report.  

The VA examiner noted that the veteran's active duty records 
showed normal hearing through 4,000 hertz, with a moderate 
loss at 6,000 hertz in the right ear and mild loss at 6,000 
hertz in the left ear.  The examiner noted further that the 
veteran had reported some noise exposure after service, 
namely construction work from 1980 through 2002, and hobbies 
including snowmobiles and shooting.  Following examination, 
the VA audiologist concluded that "due to documentation of 
no decrease in hearing sensitivity from time of entrance to 
time of separation . . . it is not at least as likely as not 
that the veteran's hearing loss is due in part to his period 
in the service."  

This examination report and opinion must be deemed highly 
probative because it was based upon a review of the veteran's 
military and post-military history, including his service 
medical records and post-service medical records, and 
provided detailed reasons and bases for the conclusions 
reached.  The examination included thorough testing as well 
as an in-depth personal interview of the veteran.  There is 
no competent medical evidence in the claims file that 
contradicts the conclusions reached by the VA examiner who 
conducted the October 2004, VA audiometric examination.  

Pursuant to 38 U.S.C.A. § 5107, where, after review of all 
the evidence, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See also 38 C.F.R. § 3.102.  

As to this issue, the Board finds that there is not an 
approximate balance of the positive and negative evidence as 
to whether the veteran currently has bilateral hearing loss 
that is related to the in-service injury.  Essentially, the 
preponderance of the probative and competent evidence of 
record stands against the veteran's claim that his bilateral 
hearing loss is associated with active service and service 
connection is not warranted.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 

Right Ear Tinnitus Analysis

The veteran contends that his right ear tinnitus is related 
to service.  The veteran's service medical records do not 
show complaints, treatment, or diagnosis of tinnitus in 
service.  The initial post-service documentation of tinnitus 
is contained in the report of the October 2004 VA audiology 
examination.  In the report of the VA examination, the 
veteran indicated a constant right ear buzzing with a high-
pitched ringing 4 to 5 times a week.  He noted that it had 
started at age 6, but got worse 10 to 12 years prior to the 
examination.  Following the examination which included a 
review of the veteran's claims file, the VA audiologist 
concluded that due to the frequency and time of the onset of 
tinnitus, it was not consistent with noise exposure or 
acoustic trauma, and was not as least as likely as not 
related to service.  

Notwithstanding the lack of evidence of tinnitus during 
service, service connection may still be granted if all of 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).  The question then is 
whether the evidence is at least in equipoise as to the 
question of whether the veteran has right ear tinnitus that 
is related to service.  

The veteran believes that his right ear tinnitus is directly 
the result of noise exposure in service.  With respect to any 
medical conjectures that could be made on his part, however, 
the veteran has not been shown to possess the medical 
background required to provide such an opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Lay hypothesizing, 
particularly in the absence of any supporting medical 
authority, serves no constructive purpose and need not be 
considered.  Hyder v. Derwinski, 1 Vet. App. 221, 225 (1991).  
There are no opinions supportive of the veteran's claim from 
anyone with the medical background required to provide such 
an opinion.  

On the other hand, the medical evidence against the veteran's 
claim consists of the report of the VA audiologist examiner 
who examined the veteran in October 2004 for the purpose of 
making a determination as to etiology.  Based upon a review 
of the veteran's claims file, including service medical 
records and an interview of the veteran, the examiner 
unequivocally concluded that the veteran's right ear tinnitus 
was not associated with military service.  Taken in 
conjunction with an overview of the claims folder which 
demonstrates the paucity of evidence of tinnitus between 1979 
and 2004, the evidence against the veteran's claim becomes 
overwhelming.  The medical evidence as a whole demonstrates 
that right ear tinnitus was not diagnosed until over 24 years 
after service.  The preponderance of the evidence stands 
against the proposition that the veteran's right ear tinnitus 
was related to service; there is no doubt to be resolved; and 
service connection for right ear tinnitus is not warranted.

Chronic Ear Infections Analysis

The veteran argues that he has chronic ear infections that 
are related to his periods of active service.  

Service medical records contain no evidence of complaints of, 
treatment for, or diagnosis of any ear infections.  Upon VA 
examination in October 2004, the veteran indicated that he 
has had right ear pain during the previous 4 to 5 years.  The 
veteran expressed no other complaints regarding ear 
infections.  

VA outpatient treatment notes dated in January 2004, document 
the veteran's complaints of recurrent ear infections.  No ear 
infection was noted at the time.   

The veteran believes that he has chronic ear infections that 
are directly related to service.  With respect to any medical 
conjectures that could be made on his part, however, the 
veteran has not been shown to possess the medical background 
required to provide such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

In summary, ear infections were not noted in service, were 
not reported for many years following service, and have not 
been related by competent medical authority to the veteran's 
periods of active service.  In the absence of any competent 
medical evidence that the veteran has chronic ear infections 
that derive from an in-service injury or disease or medical 
evidence that chronic ear infections are proximately due to 
or the result of a service-connected disability, including 
the concept of aggravation, the preponderance of the evidence 
is against the claim that chronic ear infections are related 
to service or to a service-connected disability.  There is no 
doubt to be resolve, and service connection is not warranted.  
38 U.S.C.A. § 5107(b).

Chronic Sinus Infections Analysis

The veteran argues that he has chronic sinus infections that 
are related to his periods of active service.  

Service medical records contain no evidence of complaints of, 
treatment for, or diagnosis of any sinus infections.  Upon VA 
examination in October 2004, the veteran indicated that he 
has had sinus congestion with sinus headaches and winter time 
nose bleeds since he was 4 or 5 years old.  On examination, 
there were no polyps or cysts.  Turbinates were erythematous 
and obstructing an additional 25 percent of the nasal cavity.  
There was no sinus drainage.  X-rays showed no chronic or 
acute sinus disease.  Diagnosis was chronic sinus congestion, 
with symptoms of daily sinus congestion and sinus pressure, 
and findings of boggy turbinates.  

VA outpatient treatment notes dated in January 2004, document 
the veteran's complaints of recurrent sinus congestion.  No 
sinus congestion was noted at the time.   

The veteran believes that he has chronic sinus infections 
that are directly related to service.  With respect to any 
medical conjectures that could be made on his part, however, 
the veteran has not been shown to possess the medical 
background required to provide such an opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In summary, sinus infections were not noted in service, were 
not reported for many years following service, and have not 
been related by a competent medical professional to the 
veteran's periods of active service.  In the absence of any 
competent medical evidence that the veteran has chronic sinus 
infections that derive from an in-service injury or disease 
or medical evidence that chronic sinus infections are 
proximately due to or the result of a service-connected 
disability, including the concept of aggravation, the 
preponderance of the evidence is against the claim that 
chronic sinus infections are related to service or to a 
service-connected disability.  There is no doubt to be 
resolved, and service connection is not warranted.  
38 U.S.C.A. § 5107(b).

Closed Head Injury with Scalp Lacerations Analysis

The veteran claims that he had a closed head injury during 
service that resulted in scalp laceration.  Applying the 
Hickson analysis, the initial question is whether there is 
evidence of the current claimed closed head injury with scalp 
laceration.  Significantly, post-service medical records 
include the report of an October 2004 VA examination with a 
diagnosis of closed head injury with scalp laceration.    The 
Hickson element (1) has therefore been satisfied as to this 
disability.  

With respect to Hickson element (2), the service medical 
records document that the veteran was treated after having 
struck his head on the frontal scalp just below the hairline 
without loss of consciousness.  The accident was said to have 
occurred on the overhead of the forward mess deck.  
Initially, the injury was described as having been sustained 
to the left frontal scalp, but was subsequently described as 
the right frontal scalp.  The veteran sustained a small 
laceration and bruise.  Thus, Hickson element (2) has 
therefore been satisfied as to this disability.  

The final question for resolution is whether there is medical 
evidence of a nexus between the veteran's in-service injury 
and the currently diagnosed closed head injury with scalp 
laceration in satisfaction of Hickson element (3).  The 
question then is whether the evidence is at least in 
equipoise as to whether the veteran has a closed head injury 
with scalp laceration that is related to service.  

In October 2004, the veteran underwent VA examination that 
resulted in the diagnosis of closed head injury with scalp 
laceration.  Although the claims file was not made available 
to, or reviewed by, the examiner in conjunction with the 
examination, the description of the injury provided by the 
veteran during the course of the examination essentially 
coincides with the descriptions contained in the service 
medical records.  Following examination, the diagnosis was 
closed head injury with scalp laceration.  The examiner 
indicated that the veteran had a head injury as he had 
described.  The Board concludes that the October 2004 VA 
examination report serves as medical evidence of a nexus 
between the veteran's in-service injury and the currently 
diagnosed closed head injury with scalp laceration in 
satisfaction of Hickson element (3).  

Essentially, the probative and competent evidence of record 
establishes that the veteran's closed head injury with scalp 
laceration cannot satisfactorily be dissociated from active 
service.  Thus, the Board concludes that the claim for 
service connection for closed head injury with scalp 
laceration is supported by the evidentiary record thereby 
warranting entitlement to a grant of service connection.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus in the right 
ear is denied.

Entitlement to service connection for chronic ear infections 
is denied. 

Entitlement to service connection for chronic sinus 
infections is denied. 

Entitlement to service connection for a closed head injury 
with scalp laceration is granted.


REMAND

With respect to the claim of entitlement to service 
connection for headaches, claimed as due to a head injury, 
service medical records reveal that the veteran was seen in 
1966 with complaints of headaches that were felt to be 
associated with a flue syndrome.  They also document that the 
veteran sustained a head injury in 1979, with complaints of 
residual headaches for about three weeks following.  Service 
connection has been granted for a closed head injury with 
scalp laceration.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2006).  

VA's duty to assist the claimant while developing his claims, 
pursuant to 38 U.S.C.A. § 5103A, includes obtaining a medical 
opinion whenever such an opinion is necessary to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d).  
38 C.F.R. § 4.1 provides further that "It is...essential both 
in the examination and in the evaluation of the disability, 
that each disability be viewed in relation to its history.")  
See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
("[F]ulfillment of the statutory duty to assist  . . . 
includes the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.").  
Consequently, the necessity for an appropriate examination is 
shown for the proper assessment of the veteran's claim of 
entitlement to service connection for headaches.  38 U.S.C.A. 
§ 5103A.

Accordingly, this case is REMANDED for the following:

1.  Schedule the veteran for a VA 
examination by a physician skilled in the 
diagnosis and treatment for headaches to 
determine whether the veteran has a 
current headache disability and, if 
found, whether it bears any relationship 
to service, including any injury 
identified in the service medical 
records.  The claims file must be made 
available to and pertinent documents 
therein reviewed by the examiner in 
connection with the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review and reviewed in 
conjunction with the examination.  Any 
further indicated special tests and 
studies should be conducted.

The examiner must provide an opinion 
as to whether it is at least as likely 
as not that any headache disability 
found is related by etiology to 
service on any basis.  The examiner 
should provide a complete rationale 
for any opinion expressed.  

2.  Thereafter, the claims file should be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  

3.  After undertaking any development 
deemed essential in addition to that 
specified above, readjudicate the issue 
of entitlement to service connection for 
headaches, claimed as due to a head 
injury.  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, issue a supplemental statement of 
the case (SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for benefits, to include 
a summary of the evidence and applicable law and regulations 
pertinent to the claim currently on appeal.  A reasonable 
period of time for a response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until he is notified 
by the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claim, and may result in a denial.  38 C.F.R. § 3.655 (2006).

The appellant has the right to submit additional evidence and 
argument on the matter remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).


______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


